 

Lucas Energy, Inc. 8-K [lei-8k_032816.htm]

 

Exhibit 10.1

 



CONVERTIBLE PROMISSORY NOTE

PURCHASE AGREEMENT

 

This Convertible Promissory Note Purchase Agreement (this “Agreement”) is
entered into on March 29, 2016, to be effective March 11, 2016 (the “Effective
Date”), by and among Lucas Energy, Inc., a Nevada corporation (the “Company”)
and HFT Enterprises, LLC, a Nevada limited liability company (the “Purchaser”).

 

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Company desires to issue and sell to the Purchaser, and the Purchaser wishes
to purchase from the Company, convertible promissory notes substantially in the
form attached hereto as Exhibit A (each a “Note” and collectively, the “Notes”);
and

 

WHEREAS, such purchases will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder, and or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to any or all of the investments to be made hereunder.

 

NOW, THEREFORE, the parties hereto agree as follows: 

 

ARTICLE I.

DEFINITIONS AND OTHER MATTERS

 

1.1.        Incorporation of Recitals. It is expressly agreed that the recitals
to this Agreement are incorporated herein and made an operative part of this
Agreement.

 

1.2.        Defined Terms. As used in this Agreement, the following terms shall
have the following meanings. Other capitalized terms are defined elsewhere
herein.

 

1.2.1       “Affiliate” of any specified Person means any other Person directly
or indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.

 

1.2.2        “Business Day” shall mean any day except Saturday, Sunday or any
other day on which commercial banks located in Houston, Texas are closed for
business.

 

1.2.3        “Common Stock” shall mean the Company’s common stock, par value
$0.001 per share.

 

1.2.4        “Control” means, when used with respect to any specified Person,
the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

 

1.2.5        “Conversion Shares” shall mean those shares of Common Stock (or
equity securities of any successor to the Company, as the case may be), which
may be received by the Purchaser upon conversion of the Notes in accordance with
the terms hereof and the Notes.

 





 

 

Convertible Promissory Note
Purchase Agreement

 

1.2.6       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

1.2.7        “GAAP” means generally accepted accounting principles in the United
States of America as applied consistently with the past practices of the
Company.

 

1.2.8        “Governmental Authority” shall mean any government or any state,
department or other political subdivision thereof, or any governmental body,
agency, authority or instrumentality in any jurisdiction exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government.

 

1.2.9        “Material Adverse Effect” means any event, circumstance, change or
effect, individually or in the aggregate, is or would be materially adverse: (i)
to the business, results of operations, condition (financial or otherwise),
assets or liabilities of the Company; (ii) to the Company’s ability to perform
any of its material obligations under this Agreement, the Notes or the Warrant;
or (iii) the ability of Purchaser to exercise any rights provided to the
Purchaser under this Agreement, the Notes or Warrants.

 

1.2.10      “NYSE Approval” means the approval of the NYSE MKT of the additional
listing of the Conversion Shares and Warrant Shares.

 

1.2.11     “Person” shall mean an individual, a corporation, limited liability
company, a general or limited partnership, an association, a trust or other
entity or organization, including any Governmental Authority.

 

1.2.12      “Purchaser’s Assigns” means one or more Persons which have been
assigned the right to acquire the Third Tranche Note by Purchaser. No Person
shall become a Purchaser’s Assigns unless or until such Person has signed a
joinder agreement in form and substance approved by the Company agreeing to be
bound by the terms and conditions of this Agreement, as if an original party
hereto and making the same representations and warranties to the Company in
connection with such purchase as made by the Purchaser herein, including, but
not limited to pursuant to ARTICLE IV hereof. At such time as Purchaser has
assigned its rights to acquire the Third Tranche Note to any Purchaser’s Assigns
hereunder, all applicable references to Purchaser herein (except in connection
with the purchase of the Initial Tranche Note and Second Tranche Note and except
for in Section 2.3 hereof) shall automatically refer to Purchaser and
Purchaser’s Assigns.

 

1.2.13      “Registrable Securities” means all of the Conversion Shares and all
of the Warrant Shares.

 

1.2.14      “SEC” shall mean the Securities and Exchange Commission.

 

1.2.15      “Shareholder Approval” means the approval by the shareholders of the
Company, as required pursuant to applicable rules and regulations of the NYSE
MKT, of the issuance of the Conversion Shares upon the conversion of the Notes;
the issuance of the Warrant Shares upon the exercise of the Warrants, and such
other terms and conditions as may be required by the NYSE MKT or the SEC in
connection therewith.

 



Page 2 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

1.2.16      “Warrant Shares” means shares of Common Stock issuable upon exercise
of the Warrants.

 

1.2.17      “Written Notice” means any representation of words, letters,
symbols, numbers, or figures, whether (i) printed in or inscribed on a tangible
medium or (ii) stored in an electronic form or other medium, retrievable in a
perceivable form, and regardless of whether an electronic signature is
authorized or attached thereto.

 

ARTICLE II.
SALE AND PURCHASE OF NOTES; GRANT OF WARRANTS;
CLOSING; CLOSING CONDITIONS.

 

2.1.        Initial Tranche; Second Tranche and Third Tranche.

 

2.1.1       (a)     Initial Tranche Issuance and Sale. On the terms and subject
to the conditions set forth herein, on or prior to March 11, 2016 (the “Initial
Tranche Closing” and the “Initial Tranche Closing Date”), the Purchaser shall
purchase from the Company a Note in the principal amount of $300,000, and the
Company shall issue and sell to the Purchaser such Note (the “Initial Tranche
Note” and such amount, the “Initial Tranche Purchase Price”). The Company
acknowledges that the Initial Tranche Purchase Price was paid on the Initial
Tranche Closing Date.

 

2.1.2        Second Tranche Issuance and Sale. On the terms and subject to the
conditions set forth herein, on or prior to March 25, 2016 (the “Second Tranche
Closing” and the “Second Tranche Closing Date”), the Purchaser shall purchase
from the Company a Note in the principal amount of $150,000, and the Company
shall issue and sell to the Purchaser such Note (the “Second Tranche Note” and
such amount, the “Second Tranche Purchase Price”). The Company acknowledges that
the Second Tranche Purchase Price was paid on the Second Tranche Closing Date.

 

2.1.3        Third Tranche Issuance and Sale. On the terms and subject to the
conditions set forth herein, on or prior to April 30, 2016 (unless such date is
extended with the mutual consent of the Parties)(the “Third Tranche Closing” and
the “Third Tranche Closing Date”), the Purchaser or if applicable, the
Purchaser’s Assigns, shall purchase from the Company a Note in the principal
amount of $150,000, and the Company shall issue and sell to the Purchaser or the
Purchaser’s Assigns such Note (the “Third Tranche Note” and such amount, the
“Third Tranche Purchase Price”).

 



Page 3 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

2.2.        Sales and Purchase of Notes. The aggregate purchase price paid by
the Purchaser for the Notes purchased by the Purchaser and issued by the Company
at the Initial Tranche Closing shall be $300,000; the aggregate purchase price
paid by the Purchaser for the Notes purchased by the Purchaser and issued by the
Company at the Second Tranche Closing shall be $150,000 and the aggregate
purchase price paid by the Purchaser (or Purchaser’s Assigns) for the Notes
purchased by the Purchaser (or Purchaser’s Assigns) and issued by the Company at
the Third Tranche Closing shall be $150,000 (collectively, the $600,000 payable
for all the Notes, the “Aggregate Principal Amount”).

 

2.3.        Grant of Warrants. In consideration for the Purchaser (or
Purchaser’s Assigns) purchasing the Aggregate Principal Amount of the Notes, the
Company agrees to grant to the Purchaser, upon receipt of the Aggregate
Principal Amount, warrants to purchase 124,285 shares of the Company’s common
stock, with a five year term and an exercise price of $1.50 per share, in the
form of Common Stock Purchase Warrant attached hereto as Exhibit B (the
“Warrants”). Until or unless the Aggregate Principal Amount of Notes has been
purchased by the Purchaser (and/or the Purchaser’s Assigns), no Warrants shall
be granted.

 

2.4.        Closing; Delivery. The closing of the sale and purchase of each of
the Notes under this Agreement at each of the Initial Tranche Closing, Second
Tranche Closing and Third Tranche Closing (each a “Closing” and collectively,
the “Closings”) shall take place at the offices of The Loev Law Firm, PC, 6300
West Loop South, Suite 280, Bellaire, Texas 77401, or remotely by mail,
facsimile, e-mail and/or wire transfer, in each case to the extent acceptable to
the parties hereto, on the Initial Tranche Closing Date, Second Tranche Closing
Date and Third Tranche Closing Date, as applicable (such dates, as applicable,
the “Closing Dates” and each a “Closing Date”). At each of the Closings, on the
terms and subject to the conditions hereof, the Company shall deliver to the
Purchaser (or the Purchaser’s Assigns, if applicable, in connection with the
sale of the Third Tranche Note) a Note in the principal amount set forth in
Section 2.1 above, in each case, against payment of the aggregate consideration
therefor as set forth in Section 2.1.3, in the form of immediately available
funds, certified or official bank check and/or by another method acceptable to
the Company, provided that the Parties agree that the Initial Tranche Note and
Second Tranche Note are being delivered to the Purchaser concurrently with the
Parties entry into this Agreement. Additionally, on the Third Tranche Closing
Date, the Company shall deliver to the Purchaser a Common Stock Purchase Warrant
evidencing the Warrants due to the Purchaser as discussed in Section 2.3 above.

 

2.5.        Conditions to Closings. Each Closing shall be subject to the
following conditions, each of which may be waived in the discretion of the
Purchaser:

 

2.5.1        no Event of Default (as defined in the Notes) shall have occurred
or be continuing, nor shall have any event occurred or condition existed which,
with the giving of notice or passing of time or both, would constitute an Event
of Default;

 

2.5.2        the Conversion Shares underlying the Notes issued in connection
with such Closing have been duly reserved for future issuance on the books and
records of the Company (and in the case of the Third Tranche Closing, the shares
of Common Stock issuable upon exercise of the Warrants have been reserved for
future issuance); and

 

2.5.3       No Material Adverse Effect effecting the Company shall have occurred
since the date of this Agreement; and

 



Page 4 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

2.5.4        each of the representations and warranties made by the Company
pursuant to this Agreement (or in any amendment, modification or supplement
hereto or thereto) shall, except to the extent that they relate to a particular
date, be true and correct in all material respects on and as of such date as if
made on and as of the applicable Closing Date.

 

ARTICLE III.
REPRESENTATIONS OF THE COMPANY

 

As a material inducement to the Purchaser to enter into this Agreement and
consummate the transactions contemplated hereby, including, without limitation,
to purchase the Notes, the Company hereby represents and warrants to the
Purchaser (or in the event the Purchaser assigns its rights to the Third Tranche
Note as provided herein, the Purchaser’s Assigns) as follows:

 

3.1.        The Company is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has the
corporate power and authority and the legal right to own and operate its
properties and to conduct the business in which it is currently engaged.

 

3.2.        The Company has the power and authority and the legal right to
execute and deliver, and to perform its obligations under, this Agreement, the
Notes and Warrants and has taken all necessary corporate action to authorize
such execution, delivery and performance.

 

3.3.        This Agreement, the Notes and Warrants constitute or will
constitute, as applicable, a legal, valid and binding obligation of the Company
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

3.4.        The execution, delivery and performance of this Agreement, the Notes
and Warrants will not (i) violate any provision of any law, statute, rule or
regulation or any order, writ, judgment, injunction, decree, determination or
award of any court, governmental agency or arbitrator presently in effect having
applicability to the Company, (ii) violate or contravene any provision of the
Articles of Incorporation or bylaws of the Company, or (iii) result in a breach
of or constitute a default under any indenture, loan or credit agreement or any
other agreement, lease or instrument to which the Company is a party or by which
it or any of its properties may be bound or result in the creation of any lien
thereunder, subject in all cases to the NYSE Approval.

 

3.5.        No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority is required on the part of the Company to authorize,
or is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, the Notes and
Warrants, except for filings pursuant to Regulation D of the Securities Act, and
the rules and regulations promulgated thereunder, applicable state securities
laws, and the NYSE Approval.

 



Page 5 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

3.6.        There are no actions, suits or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its properties before any court or arbitrator, or any governmental department,
board, agency or other instrumentality which, if determined adversely to the
Company, would have a Material Adverse Effect.

 

3.7.        There are no claims for and no Person is entitled to any brokerage
commissions, finder’s fees or similar compensation from the Company or based on
any arrangement or agreement made by or on behalf of the Company in connection
with the transactions contemplated by this Agreement.

 

ARTICLE IV.
REPRESENTATIONS OF PURCHASER;
LIMITATIONS ON DISPOSITION.

 

4.1.       Investment Representations. As a material inducement to the Company
to enter into this Agreement and consummate the transactions contemplated
hereby, including, without limitation, to sell the Notes to the Purchaser and
grant the Warrants to Purchaser, the Purchaser, hereby represents and warrants
to the Company that:

 

4.1.1        The Purchaser is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has the
corporate power and authority and the legal right to own and operate its
properties and to conduct the business in which it is currently engaged;

 

4.1.2        The Purchaser has the power and authority and the legal right to
execute and deliver, and to perform its obligations under this Agreement and has
taken all necessary corporate action to authorize such execution, delivery and
performance;

 

4.1.3       This Agreement constitutes a legal, valid and binding obligation of
the Purchaser enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law);

 

4.1.4        The execution, delivery and performance of this Agreement will not
(i) violate any provision of any law, statute, rule or regulation or any order,
writ, judgment, injunction, decree, determination or award of any court,
governmental agency or arbitrator presently in effect having applicability to
the Purchaser, or (ii) violate or contravene any provision of the organizational
documents of the Purchaser;

 

4.1.5        No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority is required on the part of the Purchaser to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of
this Agreement;

 



Page 6 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

4.1.6       There are no actions, suits or proceedings pending or, to the
knowledge of the Purchaser, threatened against or affecting the Purchaser, if
determined adversely to the Company, would have a material adverse effect on the
business, operations, property or condition (financial or otherwise) of the
Purchaser or on the ability of the Purchaser to perform its obligations
hereunder;

 

4.1.7        The Notes, the Conversion Shares (as applicable), the Warrants, and
the Warrant Shares (if applicable) (collectively the “Securities”) are and will
be acquired by the Purchaser for such Purchaser’s own account for purposes of
investment, not as a nominee or agent, and not with a view to or in connection
with the distribution or resale of all or any part thereof, and that such
Purchaser does not have any (i) present intention of selling, transferring
granting any participation in, or otherwise distributing the same, or
(ii) contract, undertaking, agreement or arrangement with any Person to sell,
transfer, grant any participation in or otherwise distribute all or any part of
the Securities;

 

4.1.8      The Purchaser understands that the Securities will not be registered
under the Securities Act or applicable state securities laws, by reason of
specific exemptions therefrom, which exemptions depend upon, among other things,
Purchaser’s representations set forth herein;

 

4.1.9        The Purchaser (i) has sufficient knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of its investment in the Securities; (ii) is able to protect its interests
and fend for itself in the transactions contemplated by this Agreement; and
(iii) has the ability to bear the economic risks of its investment;

 

4.1.10      The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act;

 

4.1.11      The Purchaser understands that the Securities are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such Securities may be
resold without registration under the Securities Act only in certain limited
circumstances. In this connection, the Purchaser represents that it is familiar
with Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act;

 

4.1.12     The Purchaser has satisfied itself as to the full observance by it of
the laws of its jurisdiction in connection with the purchase of the Securities
including the tax consequences, if any, which may be relevant to the
acquisition, holding, conversion, sale or transfer of the Securities;

 



Page 7 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

4.1.13      Purchaser has not been offered the Notes or Warrants by any form of
general solicitation or advertising, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to Purchaser’s knowledge, those individuals that
have attended have been invited by any such or similar means of general
solicitation or advertising;

 

4.1.14     Purchaser has had an opportunity to ask questions of and receive
satisfactory answers from the Company, or persons acting on behalf of the
Company, concerning the terms and conditions of the Securities and the Company,
and all such questions have been answered to the full satisfaction of Purchaser.
The Company has not supplied Purchaser any information regarding the Securities
or an investment in the Securities other than as contained in this Agreement,
and Purchaser is relying on its own investigation and evaluation of the Company
and the Securities and not on any other information;

 

4.1.15      Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of the Securities and other activities
with respect to the Securities by Purchaser; and

 

4.1.16     Purchaser agrees to sell all Registrable Securities registered under
any Registration Statement (as defined in ARTICLE VII below) and sold in
connection therewith, in compliance with the plan of distribution set forth in
such Registration Statement and any and all applicable prospectus delivery
requirements.

 

4.2.         Limitations on Disposition.

 

4.2.1       Without in any way limiting the representations set forth in Section
4.1 hereof, the Purchaser hereby further agrees not to make any sale, transfer
or other disposition of all or any portion of the Securities unless and until:

 

(i)       There is then in effect a registration statement under the Securities
Act covering such proposed sale, transfer or other disposition and such sale,
transfer or other disposition is made in accordance with such registration
statement;

 

(ii)      (A)  The Purchaser shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition, and (B) if requested by the
Company, such Purchaser shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such sale, transfer or
other disposition will not require registration of such shares under the
Securities Act, provided, however, that the Company will not require such an
opinion of counsel for transactions made pursuant to Rule 144, as currently in
existence, except in unusual circumstances; or

 



Page 8 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

(iii)     The submission to the Company of such other evidence, as may be
satisfactory to the Company, that such proposed sale, transfer or other
disposition will not be in violation of the Securities Act and any applicable
state securities laws or regulations.

 

4.2.2       Notwithstanding the provisions of Section 4.2.1 immediately above,
no such registration statement or opinion of counsel shall be required for a
transfer to (i) any affiliate of such Purchaser as defined under Rule 144 of the
Securities Act; (ii) Purchaser’s partners, stockholders, members or other equity
holders; (iii) any immediate family member of a Purchaser; (iv) Purchaser’s
executors or legal representatives; or (v) trustees of an intervivos trust or
testamentary trust for the benefit of members of a Purchaser’s immediate family,
provided that, in the case of the foregoing clauses (i) through (v), the
transferee makes in writing the representations and warranties in favor of the
Company contained in, and agrees in writing to the terms of, ARTICLE IV hereof
as if such transferee were the original Purchaser hereunder, all in form and
substance reasonably satisfactory to the Company.

 

4.2.3        The Purchaser understands and agrees that any sale, transfer or
other disposition of all or any portion of the Securities in violation of the
provisions of this Section 4.2 shall be null and void and prohibited, and that
the Company shall not be required to recognize the same on its books and records
any such purported sale, transfer or other disposition.

 

4.2.4        It is understood that the certificates evidencing the Securities
may bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE PROVISIONS
OF ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ISSUED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH ACTS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD, PLEDGED,
TRANSFERRED OR ASSIGNED, EXCEPT (i) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES ACTS; OR
(ii) UPON THE ISSUANCE TO THE COMPANY OF AN OPINION OF COUNSEL, OR THE
SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE, AS MAY BE SATISFACTORY TO THE
COMPANY, THAT SUCH PROPOSED SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION WILL NOT
BE IN VIOLATION OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES ACTS.

 

4.2.5       The Securities may also bear any other legend required by the
securities laws of states or other jurisdictions to the extent such laws are
applicable to the securities represented by the instrument so legended.

 



Page 9 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

4.3.        Brokerage. There are no claims for and no Person is entitled to any
brokerage commissions, finder’s fees or similar compensation from the Purchaser
or based on any arrangement or agreement made by or on behalf of the Purchaser
in connection with the transactions contemplated by this Agreement.

 

4.4.        Principal Place of Business. The office or offices of the Purchaser
in which its principal place of business is located at is set forth in Section
8.4.

 

ARTICLE V.
CONDITIONS TO THE OBLIGATIONS OF

THE COMPANY TO SELL THE NOTES

 

The obligations of the Company to sell the Notes and grant the Warrants to the
Purchaser at each of the Closings are subject to fulfillment, or the waiver, of
each of the following conditions on or before each of the Closings:

 

5.1.         Securities Laws Approvals. The Company shall have received the
requisite approvals for the sale by the Company of the Notes and grant of the
Warrants pursuant hereto, if any, of the federal and/or state securities
authorities of each jurisdiction in which such approval is required to have been
obtained prior to each Closing and such approvals shall be in full force and
effect on the date of each Closing.

 

5.2.        Payment of Purchase Price. In connection with each Closing, the
Purchaser (or in connection with the Third Tranche Note, the Purchaser’s
Assigns) shall have delivered to the Company the purchase price for the Notes
purchased in accordance with Section 2.1.3.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

6.1.         Conduct of Business; Maintenance of Existence; Compliance with
Laws. From and after the date hereof and so long as any Notes remain
outstanding, the Company shall continue to engage in business of the same
general type as conducted by the Company on the Effective Date, and preserve,
renew and keep in full force and effect its corporate existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of the business of the Company. From and after
the date hereof and so long as any Notes remain outstanding, the Company shall
do or cause to be done all things necessary to ensure compliance by the Company
in all material respects with all creditors, applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, any Governmental
Authority (including those with jurisdiction over matters pertaining to the
environment and hazardous materials).

 

6.2.        Maintenance of Properties and Books and Records. From and after the
date hereof and so long as any Notes remain outstanding, the Company shall: (a)
maintain, preserve, protect and keep its material properties in good repair,
working order and condition (ordinary wear and tear excepted), and make
reasonable, necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times consistent with its past practices, and (b) maintain a standard system of
accounting that enables it to timely produce financial statements in accordance
with GAAP.

 



Page 10 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

6.3.        Maintenance of Insurance. From and after the date hereof and so long
as any Notes remain outstanding, the Company shall maintain insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies of similar size
engaged in similar businesses and owning similar properties in the same general
areas in which the Company operates.

 

6.4.        Noncircumvention. From and after the date hereof and so long as any
Notes remain outstanding, the Company shall not, by amendment of its Articles of
Incorporation, bylaws or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issuance or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, any Notes or the Warrants,
and will at all times in good faith carry out all of the provisions of this
Agreement, the Notes and Warrants. Without limiting the generality of the
foregoing, the Company shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of the Notes and
exercise of the Warrants, and shall, so long as any of the Notes or Warrants are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Notes and exercise of the Warrants, the maximum
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of the Notes then outstanding (without regard to any
limitations on conversion) and exercise of the Warrants then outstanding
(without regard to any limitations on exercise).

 

6.5.        Change in Nature of Business. From and after the date hereof and so
long as any Notes remain outstanding, the Company shall not, and the Company
shall cause each of its subsidiaries to not, directly or indirectly, engage in
any material line of business substantially different from those lines of
business conducted by the Company and each of its subsidiaries on the Effective
Date or any business substantially related or incidental thereto.

 

6.6.        Preservation of Existence. From and after the date hereof and so
long as any Notes remain outstanding, the Company shall maintain and preserve,
and cause each of its subsidiaries to maintain and preserve, its existence,
rights and privileges, and become or remain, and cause each of its subsidiaries
to become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

6.7.       Transactions with Affiliates. From and after the date hereof and so
long as any Notes remain outstanding, the Company shall not, nor shall it permit
any of its subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its subsidiaries
than would be obtainable in a comparable arm’s length transaction with a Person
that is not an affiliate thereof.

 



Page 11 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

6.8 .       Distributions on Common Stock. From and after the date hereof and so
long as any Notes remain outstanding, the Company shall not without the
Purchaser’s written consent (a) pay, declare or set apart for such payment, any
dividend or other distribution (whether in cash, property or other securities)
on shares of capital stock other than dividends on shares of Common Stock solely
in the form of additional shares of Common Stock or (b) directly or indirectly
or through any subsidiary make any other payment or distribution in respect of
its capital stock except for distributions pursuant to any shareholders’ rights
plan which is approved by a majority of the Company’s disinterested directors.

 

6.9.        Restriction on Stock Repurchases. The Company hereby agrees that,
from and after the date hereof and so long as any Notes remain outstanding, the
Company shall not, without the Purchaser’s written consent, redeem, repurchase
or otherwise acquire (whether for cash or in exchange for property or other
securities or otherwise) in any one transaction or series of related
transactions any shares of capital stock of the Company or any warrants, rights
or options to purchase or acquire any such shares, except that the Company shall
be authorized to and shall be able to repurchase the outstanding Series A
Convertible Preferred Stock without prior notice to or approval of the
Purchaser.

 

6.10.       Advances and Loans. From and after the date hereof and so long as
any Notes remain outstanding, the Company shall not, without the Purchaser’s
written consent, lend money, give credit or make advances to any person, firm,
joint venture or corporation, including, without limitation, officers,
directors, employees, subsidiaries and affiliates of the Company, except loans,
credits or advances (a) in existence or committed on the date hereof and which
the Company has informed Purchaser by Written Notice prior to the date hereof,
or (b) made in the ordinary course of business in an arm’s-length transaction.

 

6.11.       Notices of Record Date. Notwithstanding the other requirements of
this Agreement or the Notes, in the event that the Company shall propose at any
time:

 

6.11.1      To declare any distribution upon its Common Stock, whether in cash,
property, stock or other securities, whether or not a regular cash dividend and
whether or not out of earnings or earned surplus;

 

6.11.2      To effect any reclassification or recapitalization of its Common
Stock outstanding involving a change in the Common Stock; or

 

6.11.3     To voluntarily liquidate or dissolve or to enter into any transaction
deemed to be a liquidation, dissolution or winding up of the Company;

 

then, in connection with each such event, this Company shall send to the
Purchaser at least ten (10) days’ prior Written Notice of a record date for such
transaction described above (and specifying the date on which the holders of
Common Stock shall be entitled thereto and, if applicable, the amount and
character of any distribution provided for above) or for determining rights to
vote in respect of the matters referred to above.

 



Page 12 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

6.12.       Requirement to Seek Shareholder Approval. The Company agrees to seek
Shareholder Approval for the issuance of all of the Conversion Shares issuable
upon conversion of the Notes and all of the Warrant Shares issuable upon
exercise of the Warrants (collectively, the “Transaction Shares”), at such time
as the Company seeks shareholder approval for the issuance of shares of Common
Stock pursuant to the December 30, 2015, Asset Purchase Agreement, entered into
by the Company with twenty-one separate sellers and Segundo Resources, LLC, as a
seller and as a representative of the sellers named therein (the “Segundo
Transaction” and the “Segundo Proxy”), provided that in the event the Segundo
Proxy is not filed by June 30, 2016, the Company shall file a separate proxy
statement to seek shareholder approval for the issuance of the Transaction
Shares within thirty (30) days of such date.

 

6.13.       Additional Listing of Shares. Within ten Business Days of the
Initial Closing Date, the Company shall seek the additional listing of shares of
Common Stock issuable upon conversion of the Notes equal to the aggregate Share
Cap (as defined in the Notes) on the NYSE MKT. Assuming the Shareholder Approval
is received, the Company shall promptly seek the additional listing of the
remaining shares of Common Stock issuable upon conversion of the Notes and
exercise of the Warrants on the NYSE MKT.

 

ARTICLE VII.
REGISTRATION RIGHTS

 

7.1.        Registration Statement. At such time as the Company has raised a
minimum of $1,000,000 in equity and/or convertible debt funding, the Company
shall, within thirty (30) days prepare and file with the SEC a registration
statement under the Securities Act on Form S-1 (or if available, on Form
S-3)(together with the prospectus and any amendments, including post-effective
amendments, or supplements thereto, and all exhibits and all material
incorporated by reference therein as applicable, the “Registration Statement”)
providing for the registration for resale by the Purchaser, under the Securities
Act of all of the Registrable Securities. The Registration Statement shall
comply in all material respects with the requirements of the Securities Act and
the applicable SEC form and shall include all information, financial statements,
financial statement schedules, and exhibits required by the SEC to be included
therein. Purchaser shall provide the Company with such information to be
included in the Registration Statement as the Company may reasonably request.
The Company shall use its commercially reasonable efforts to obtain the
effectiveness of the Registration Statement in a reasonable timeframe, subject
to any delay resulting from a review by the SEC or SEC comments received by the
Company. The Company shall furnish, without charge, and on a timely basis, to
each holder of Registrable Securities such number of copies of the Registration
Statement (including the prospectus), each amendment and supplement thereto, and
such other documents as such holder may reasonably request in order to
facilitate the disposition of the Registrable Securities included therein owned
by such holder. In the event that the SEC does not permit the Company to
register all of the Registrable Securities, the Company shall promptly notify
Purchaser and thereafter register in the initial registration statement the
maximum number of Registrable Securities as permitted by the SEC. Thereafter,
the Company shall prepare and file subsequent registration statements to
register the Registrable Securities that were not registered in the initial
registration statement as promptly as practicable and in a manner permitted by
the SEC (each registration statement filed after the initial registration
statement to register the Registrable Securities, if any, shall be included in
the definition of “Registration Statement” used herein).

 



Page 13 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

7.2.        Registration Indemnification Rights. The Company agrees to indemnify
and reimburse and hold harmless, to the extent permitted by law, each holder of
shares of the Common Stock named as a selling shareholder in the Registration
Statement against all losses, claims, damages, liabilities and expense
(including reasonable legal expenses and any expenses incurred in investigating
any claims) caused by any untrue or alleged untrue statement of material fact
contained in the Registration Statement or prospectus or any amendment thereof
or supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, or any
other violation or breach of the Securities Act, the Exchange Act, or any state
securities or blue sky laws (“Blue Sky Laws”) by the Company or any other Person
acting on its behalf, except, as to the holder of Registrable Securities,
insofar as the same are caused by or contained in any information furnished by
Written Notice to the Company by such holder of Registrable Securities
specifically for use in the preparation of the Registration Statement, by such
holder’s failure to deliver a copy of the Registration Statement or prospectus
after the Company has furnished a sufficient number of copies of the same or by
such holder’s failure to comply with the rules and regulations of the Securities
Act, the Exchange Act, or any Blue Sky Laws applicable to it.

 

7.3.        Amendments to Registration Statement. In connection with the
Registration Statement, the Company shall use its reasonable best efforts to:
(i) promptly prepare and file with the SEC any such amendments to the
Registration Statement and supplements to the prospectus contained therein as
may be necessary to keep the Registration Statement effective for a reasonable
period of time after the filing date thereof, provided that the Registration
Statement shall not be required to be filed, updated or supplemented after the
earlier of such time as all of such Registrable Securities have been disposed of
in accordance with the intended methods of disposition by the sellers thereof
set forth in such Registration Statement or until such Registrable Securities
have been sold or may be sold without the requirement to be in compliance with
Rule 144(c)(1) and otherwise without volume or other restriction pursuant to
Rule 144 of the Securities Act; and (ii) prepare and promptly file with the SEC
and promptly notify the selling shareholders named in the Registration Statement
of the filing of such amendment or supplement to the Registration Statement or
prospectus that is part of the Registration Statement as may be necessary to
correct any statements or omissions if, at the time when a prospectus relating
to such securities is required to be delivered under the Securities Act, any
event shall have occurred as the result of which any such prospectus or any
other prospectus as then in effect would include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.

 



Page 14 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

7.4.       Costs of Registration. The Company shall pay all of their own
expenses incident to their performance of or compliance with this ARTICLE VII,
including all registration and filing fees, printing, messenger, telephone and
delivery expenses, fees and disbursements of counsel for them and fees and
disbursements of all independent auditors of the Company. Each holder of shares
of the Company Common Stock named as a selling shareholder in the Registration
Statement shall pay all of its own expenses, including, but not limited to, fees
and disbursements of its counsel and any broker fees and commissions.

 

7.5.       Notice to Purchaser. the Company shall advise Purchaser, promptly
after it shall receive notice or obtain knowledge of the issuance of any stop
order by the SEC delaying or suspending the effectiveness of the Registration
Statement or of the initiation of any proceeding for that purpose; and it will
promptly use its commercially reasonable best efforts to prevent the issuance of
any stop order or to obtain its withdrawal at the earliest possible moment if
such stop order should be issued.

 

7.6.       Cease Trading. Purchaser agrees that if it is notified by the Company
by Written Notice at any time that any Registration Statement registering the
resale of the Registrable Securities is not effective, contains any
misstatements or omissions, that the prospectus included in such Registration
Statement no longer complies with the requirements of Section 10 of the
Securities Act, or that the prospectus or Registration Statement can no longer
be relied upon for any reason, Purchaser will refrain from selling such
Registrable Securities covered thereby until such time as Purchaser is notified
by the Company that such Registration Statement is effective or such prospectus
is compliant with Section 10 of the Securities Act, unless Purchaser is able to,
and does, sell the Company Common Stock pursuant to an available exemption from
the registration requirements of Section 5 of the Securities Act.

 

ARTICLE VIII.
GENERAL PROVISIONS.

 

8.1.        Construction. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, and references to
the singular include the plural; (b) references to any gender include the other
genders; (c) the words “include,” “includes” and “including” do not limit the
preceding terms or words and shall be deemed to be followed by the words
“without limitation”; (d) the terms “hereof”, “herein”, “hereunder”, “hereto”
and similar terms in this Agreement refer to this Agreement as a whole and not
to any particular provision of this Agreement; (e) the terms “day” and “days”
mean and refer to calendar day(s); (f) the terms “year” and “years” mean and
refer to calendar year(s); and (g) all references in this Agreement to “dollars”
or “$” shall mean United States Dollars. Unless otherwise set forth herein,
references in this Agreement to (i) any document, instrument or agreement
(including this Agreement) (A) includes and incorporates all exhibits, schedules
and other attachments thereto, (B) includes all documents, instruments or
agreements issued or executed in replacement thereof and (C) means such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified or supplemented from time to time in accordance with its terms
and in effect at any given time, and (ii) a particular law means such law as
amended, modified, supplemented or succeeded, from time to time and in effect at
any given time. All Article, Section, Exhibit and Schedule references herein are
to Articles, Sections, Exhibits and Schedules of this Agreement, unless
otherwise specified.

 



Page 15 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

8.2.        Entire Agreement. This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
relating to the subject matter hereof existing between the parties hereto are
expressly canceled.

 

8.3.        Amendments. This Agreement and any terms hereof may not be amended,
supplemented or modified except pursuant to a writing signed by both the
Purchaser and the Company.

 

8.4.        Notices. All notices, requests and demands to or upon the respective
parties hereto shall be sent to the addresses set forth on the signature page
hereof (as such may be revised by the parties from time to time with not less
than ten (10) days prior Written Notice) and shall be by Written Notice
(including by facsimile transmission), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered: (a) by
hand, upon receipt or (b) three (3) days after being deposited in the mail,
certified mail postage prepaid, or (c) in the case of a facsimile transmission
notice or electronic transmission, upon confirmation by the recipient of
receipt, or (d) in the case of delivery by a nationally recognized overnight
courier, when received, in each case addressed to such addresses or fax number
as may be hereafter notified by the respective parties hereto.

 

8.5.        Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Agreement and the Notes shall
be cumulative and in addition to all other remedies available under this
Agreement and the Notes at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Purchaser’s (or any holder of the Notes) right to pursue actual and
consequential damages for any failure by the Company to comply with the terms of
this Agreement or the Notes. The Company acknowledges that a breach by it of its
obligations under this Agreement or the Notes will cause irreparable harm to the
Purchaser and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Purchaser shall be entitled, in addition to all other available
remedies, to an injunction restraining any such breach or any such threatened
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

8.6.        No Third Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person or
entity not a party hereto.

 

8.7.        Waiver. Any waiver or any breach of any of the terms or conditions
of this Agreement shall not operate as a waiver of any other breach of such
terms or conditions or of any other term or condition, nor shall any failure to
insist upon strict performance or to enforce any provision hereof on any one
occasion operate as a waiver of such provision or of any other provision hereof
or a waiver of the right to insist upon strict performance or to enforce such
provision or any other provision on any subsequent occasion. Any waiver must be
by Written Notice.

 

8.8.        Successors and Assigns. Neither the Company nor the Purchaser may
assign its rights or obligations under this Agreement without the consent of the
other party. This Agreement shall be binding upon and inure to the benefit of
the Company and the Purchaser and their respective successors and permitted
assigns.

 



Page 16 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

8.9.        Further Assurances. Each party hereto, at the reasonable request of
the other party hereto, shall execute and deliver such other instruments and do
and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

 

8.10.      Captions. The captions of the Sections and Articles of this Agreement
have been inserted for convenience only and shall have no substantive effect.

 

8.11.      Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.12.      Governing Law. This Agreement and any note and the rights and
obligations of the parties under this Agreement shall be governed by, and
construed and interpreted in accordance with, the internal laws of the State of
Texas without regard to any conflicts of law provisions thereof. The parties
hereby consent and agree that, in any actions predicated upon this Agreement or
any Note, venue is properly laid in Texas and that the Circuit Court in and for
Houston, Texas, shall have full subject matter and personal jurisdiction over
the parties to determine all issues arising out of or in connection with the
execution and enforcement of this Agreement and any Note.

 

8.13.     Waiver of Jury Trial. To the extent not prohibited by applicable law
which cannot be waived, each of the Company and the Purchaser hereby waives, and
covenants that it will not assert (whether as plaintiff, defendant or
otherwise), any right to trial by jury in any forum in respect of any issue,
claim, demand, action, or cause of action arising out of or based upon this
Agreement, the subject matter hereof, any note or the subject matter thereof, in
each case whether now existing or hereafter arising and whether in contract or
tort or otherwise. Each of the Company and the Purchaser acknowledge that it has
been informed by the other parties hereto that the provisions of this section
constitute a material inducement upon which such other parties have relied, are
relying and will rely in entering into this Agreement. Any party may file an
original counterpart or a copy of this section with any court as written
evidence of the consent of the Company and the Purchaser to the waiver of its
rights to trial by jury.

 

8.14.     No Presumption from Drafting. This Agreement has been negotiated at
arm’s-length between persons knowledgeable in the matters set forth within this
Agreement. Accordingly, given that all parties have had the opportunity to
draft, review and/or edit the language of this Agreement, no presumption for or
against any party arising out of drafting all or any part of this Agreement will
be applied in any action relating to, connected with or involving this
Agreement. In particular, any rule of law, legal decisions, or common law
principles of similar effect that would require interpretation of any
ambiguities in this Agreement against the party that has drafted it, is of no
application and is hereby expressly waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to affect the intentions of the
parties.

 



Page 17 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

8.15.       Review and Construction of Documents. Each party herein expressly
represents and warrants to all other parties hereto that (a) before executing
this Agreement, said party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; (d) said party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
parties and their respective counsel.

 

8.16.      Waiver. The waiver by either party to this Agreement of a breach or
violation or any provision hereof shall not operate as or be construed to be a
waiver of any subsequent breach hereof.

 

8.17.      Counterparts, Effect of Facsimile, Emailed and Photocopied
Signatures. This Agreement and any signed agreement or instrument entered into
in connection with this Agreement, and any Addendums hereto or thereto, may be
executed in one or more counterparts, all of which shall constitute one and the
same instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .peg or similar attachment to
electronic mail (any such delivery, an “Electronic Delivery”) shall be treated
in all manner and respects as an original executed counterpart and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense relates
to lack of authenticity.

 

[Remainder of Page Intentionally Left Blank. Signature pages follow.]

 



Page 18 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

The parties hereto have executed this Convertible Note Purchase Agreement as of
the day and year first set forth above.

  

 



THE COMPANY:   LUCAS ENERGY, INC.           By: /s/ Anthony C. Schnur          
    Name: Anthony C. Schnur             Title: CEO               Address:      
Lucas Energy, Inc.       Attn: Anthony C. Schnur       450 Gears Road, Suite 780
      Houston, Texas 77067       Phone: (713) 528-1881       Fax: (713) 337-1510
      Email: tschnur@lucasenergy.com               With a copy to (which shall
not constitute notice):       The Loev Law Firm, PC       Attn: David M. Loev,
Esq.       6300 West Loop South, Suite 280       Bellaire, Texas 77401      
Phone: (713) 524-4110       Fax: (713) 524-4122       Email: dloev@loevlaw.com

 



Page 19 of  20

 

 

Convertible Promissory Note
Purchase Agreement

 

PURCHASER:   HFT Enterprises, LLC           By: /s/ Michael Herman              
Name: Michael Herman               Title: Mgr               Address: HFT
Enterprises, LLC       Attn: Ben Herman       P.O. Box 81740       Las Vegas, NV
89180       Phone: (719) 440-3333





      Fax:       Email:

 

      With a copy to (which shall not constitute notice):       Feinberg Hanson
LLP       Attn: Julie O’Neill       855 Boylston Street       Boston, MA 02116  
    Phone: 617-603-3304       Fax: 617-603-3305       Email:
joneill@feinberghanson.com




Page 20 of  20

 

  

EXHIBIT A

 

THIS NOTE, AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
(THE “SECURITIES”) HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT
BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT” OR THE “SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE
WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN
VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED
UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE AND ANY SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE (EXCEPT AS OTHERWISE PROVIDED BELOW).

 

FORM OF CONVERTIBLE PROMISSORY NOTE

 

[$__________] [__________] to be Effective [__________]  [Initial/Second/Third]
Tranche Note  

 

 

FOR VALUE RECEIVED, Lucas Energy, Inc., a Nevada corporation (the “Company”),
hereby promises to pay to the order of HFT Enterprises, LLC, a Nevada limited
liability company, and/or permitted assigns (the “Holder”), the aggregate
principal amount of [_______________] dollars
([$___________________])(“Principal”), together with interest on the unpaid
principal amount hereof, upon the terms and conditions hereinafter set forth.

  

1. Note Amount. This Convertible Promissory Note (this “Note”, “Promissory Note”
or “Agreement”) evidences amounts payable by the Company to the Holder in
connection with that certain Convertible Promissory Note Purchase Agreement
dated on or around March 29, 2016, to be effective March 11, 2016, by and
between the Company and the Holder, and specifically [Initial/Second/Third]
Tranche Note thereunder (the “Note Purchase Agreement”). Certain capitalized
terms used herein, but not otherwise defined shall have the meanings given to
such terms in the Note Purchase Agreement and this Note shall be subject in all
cases to the terms and conditions of the Note Purchase Agreement.       2.
Payment Terms. The Company promises to pay to Holder the balance of Principal,
together with accrued and unpaid interest (which shall accrue until the Maturity
Date) on the date twelve months from the effective date set forth above (the
“Maturity Date”), unless this Note is earlier prepaid as herein provided or
earlier converted into Common Stock (as hereinafter defined) of the Company
pursuant to Section 4 hereof. All payments hereunder shall be made in lawful
money of the United States of America. Payment shall be credited first to the
accrued interest then due and payable and the remainder to Principal.

 



Convertible Promissory Note

[Initial/Second/Third] Tranche Note

Page 1 of 12 

 

 



3. Interest. Interest on the outstanding portion of Principal of this Note shall
accrue at a rate of six percent (6%) per annum. All past-due principal and
interest (which failure to pay such amounts shall be defined herein as an “Event
of Default”) shall bear interest at the rate of fifteen percent (15%) per annum
until paid in full (the “Default Rate”). All computations of interest shall be
made on the basis of a 360-day year for actual days elapsed.



  

  a. Notwithstanding any provision in this Note, the total liability for
payments of interest and payments in the nature of interest, including all
charges, fees, exactions, or other sums which may at any time be deemed to be
interest, shall not exceed the limit imposed by the usury laws of the State of
Texas or the applicable laws of the United States of America, whichever shall be
higher (the “Maximum Rate”).

 

  b. In the event the total liability for payments of interest and payments in
the nature of interest, including, without limitation, all charges, fees,
exactions or other sums which may at any time be deemed to be interest, which
for any month or other interest payment period exceeds the Maximum Rate, all
sums in excess of those lawfully collectible as interest for the period in
question (and without further agreement or notice by, among or to the Holder the
undersigned) shall be applied to the reduction of the principal balance, with
the same force and effect as though the undersigned had specifically designated
such excess sums to be so applied to the reduction of the principal balance and
the Holder had agreed to accept such sums as a premium-free prepayment of
principal; provided, however, that the Holder may, at any time and from time to
time, elect, by notice in writing to the undersigned, to waive, reduce or limit
the collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the principal balance. The
undersigned does not intend or expect to pay nor does the Holder intend or
expect to charge, accept or collect any interest under this Note greater than
the Maximum Rate.

 

  c. If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding Business Day.

 

4. Holder’s Option to Convert this Note.  

 

  a. At any time prior to the payment in full by the Company of this Note, and
after the approval of the additional listing of the applicable Shares by the
NYSE MKT and subject to Section 4(l) and Section 4(m) below, the Holder shall
have the option to convert the unpaid balance (Principal and accrued and unpaid
interest) on this Note (or any portion thereof) into shares of Common Stock (the
“Shares” and the “Common Stock”) of the Company (the “Conversion Option”) at the
Conversion Price (each a “Conversion”). The “Conversion Price” shall equal $1.50
per Share;

 



 Convertible Promissory Note

[Initial/Second/Third] Tranche Note

Page 2 of 12

 

 

  b. In order to exercise this Conversion Option, the Holder shall surrender
this Promissory Note to the Company, accompanied by written notice of its
intentions to exercise this Conversion Option, which notice shall set forth the
amount of this Promissory Note to be converted, and the Shares due, which shall
be in the form of Exhibit A, attached hereto (“Notice of Conversion”). The date
that the Company receives the Notice of Conversion shall be defined as the
“Conversion Date.” Within ten (10) Business Days of the Company’s receipt of the
Notice of Conversion and this Note, the Company shall deliver or cause to be
delivered to the Holder, written confirmation that the Shares have been issued
in the name of the Holder (the “Share Delivery Deadline”). Notwithstanding
anything to the contrary set forth in this Section 4, following conversion of
any portion of this Note in accordance with the terms hereof, the Holder shall
not be required to physically surrender this Note to the Company unless (A) the
full amount of the Note is being converted (in which event this Note shall be
delivered to the Company following conversion thereof) or (B) the Holder has
provided the Company with prior written notice (which notice may be included in
a Notice of Conversion) requesting reissuance of this Note upon physical
surrender of this Note. The Holder and the Company shall maintain records
showing the principal and interest converted and/or paid and/or adjusted (as the
case may be) and the dates of such conversions and/or payments and/or
adjustments (as the case may be) or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion;         c. If for any reason (including
the operation of the adjustment provisions set forth in this Note), the
Conversion Price on any date of Conversion of this Note shall not be lawful and
adequate consideration for the issuance of the relevant Shares, then the Company
shall take such steps as are necessary (including the amendment of its
certificate of incorporation so as to reduce the par value of the Common Stock)
to cause such Conversion Price to be adequate and lawful consideration on the
date the payment thereof is due, but if the Company shall fail to take such
steps, then the Company acknowledges that the Holder shall have been damaged by
the Company in an amount equal to an amount, which, when added to the total
Conversion Price for the relevant Shares, would equal lawful and adequate
consideration for the issuance of such Shares, and the Company irrevocably
agrees that if the Holder shall then forgive the right to recover such damages
from the Company, such forgiveness shall constitute, and Company shall accept
such forgiveness as, additional lawful consideration for the issuance of the
relevant Shares;

 



Convertible Promissory Note

[Initial/Second/Third] Tranche Note

Page 3 of 12

 

 

  d. The Company shall at all times take any and all additional actions as are
necessary to maintain the required authority to issue the Shares to the Holder,
in the event the Holder exercises its rights under the Conversion Option;      
  e. Payment of the Note in full by the Company prior to Holder’s delivery of a
Notice of Conversion shall terminate Holder’s option to convert;         f.
Conversion calculations pursuant to this Section 4, shall be rounded to the
nearest whole share of Common Stock, and no fractional shares shall be issuable
by the Company upon conversion of this Note. Conversion of this Note in full
shall be deemed payment in full of this Note and this Note shall thereupon be
cancelled;         g. If the Company at any time or from time to time on or
after the effective date of the issuance of this Note (the “Original Issuance
Date”) effects a subdivision of its outstanding Common Stock, the Conversion
Price then in effect immediately before that subdivision shall be
proportionately decreased, and conversely, if the Company at any time or from
time to time on or after the Original Issuance Date combines its outstanding
shares of Common Stock into a smaller number of shares, the Conversion Price
then in effect immediately before the combination shall be proportionately
increased;         h. All Shares of Common Stock which may be issued upon
Conversion of this Note will, upon issuance by the Company in accordance with
the terms of this Note, be validly issued, free from all taxes and liens with
respect to the issuance thereof (other than those created by the holders), free
from all pre-emptive or similar rights and be fully paid and non-assessable;    
    i. On the date of any Conversion, all rights of any Holder with respect to
the amount of this Note converted, will terminate, except only for the rights of
any such Holder to receive certificates (if applicable) for the number of Shares
of Common Stock which this Note has been Converted;         j. Unless the Shares
are eligible to be issued as free trading shares pursuant to the requirements of
Rule 144 or otherwise, which shall be determined by the Company in its
reasonable discretion, prior to the issuance date of such Shares, such Shares
shall be issued as restricted shares of Common Stock; and

 



Convertible Promissory Note
[Initial/Second/Third] Tranche Note
Page 4 of 12

 

 

  k. The Company shall not be required to pay any tax allocated or attributed to
Holder which may be payable in respect to any transfer involved in the issue and
delivery of shares of Common Stock upon Conversion in a name other than that in
which the shares of the Note so converted were registered, and no such issue or
delivery shall be made unless and until the person requesting such issue or
delivery has paid to the Company the amount of any such tax, or has established,
to the satisfaction of the Company, that such tax has been paid. The Company
shall withhold from any payment due whatsoever in connection with the Note any
and all required withholdings and/or taxes the Company, in its sole discretion,
deems reasonable or necessary, absent an opinion from Holder’s accountant or
legal counsel, acceptable to the Company in its sole determination, that such
withholdings and/or taxes are not required to be withheld by the Company.      
l. The applicable portion of this Note shall not be convertible during any time
that, and only to the extent that, the number of Shares to be issued to Holder
upon such Conversion, when added to the number of shares of Common Stock, if
any, that the Holder otherwise beneficially owns (outside of this Note, and not
including any other securities of the Company held by Holder having a provision
substantially similar to this paragraph) at the time of such Conversion, would
exceed 9.99% (the “Maximum Percentage”) of the number of shares of Common Stock
of the Company outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon Conversion of this Note held by the Holder,
as determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Beneficial Ownership Limitation”). The Beneficial
Ownership Limitation provisions of this Section 4(l) may be waived by Holder, at
the election of such Holder, upon not less than sixty-one (61) days prior
written notice to the Company, to change the Beneficial Ownership Limitation to
any other percentage of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
Conversion of the Note held by the Holder.  The provisions of this paragraph
shall not be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 4(l) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.  
      m. Notwithstanding anything herein to the contrary, the maximum number of
shares of Common Stock to be issued in connection with (a) the Conversion of
this Note, and any other Notes issued in connection with the Note Purchase
Agreement (“Other Notes”); and (b) the exercise of the Warrants granted pursuant
to the Note Purchase Agreement, shall not (i) exceed 19.9% of the outstanding
shares of Common Stock immediately prior to the date of the Note Purchase
Agreement, (ii) exceed 19.9% of the combined voting power of the then
outstanding voting securities of the Company immediately prior to the date of
the Note Purchase Agreement, in each of subsections (i) and (ii) before the
issuance of the Common Stock upon conversion of this Note or the Other Notes or
exercise of the Warrants, or (iii) otherwise exceed such number of shares of
Common Stock that would violate applicable listing rules of the NYSE MKT in the
event the Company’s shareholders do not approve the issuance of the Common Stock
upon the conversion of this Note or the Other Notes and exercise of the
Warrants, in each of (i) through (iii), only to the extent required by
applicable NYSE MKT rules and guidance (the “Share Cap”). In the event the
number of shares of Common Stock to be issued upon conversion of this Note or
the Other Notes and/or exercise of the Warrants exceeds the Share Cap, then this
Note and the Other Notes, or applicable portions thereof shall cease being
convertible, the Warrants or applicable portions thereof shall cease being
exercisable, and the Company shall instead repay such Note and Other Notes (or
portions thereof) in cash, and such Warrants shall have no further rights, or if
required, the Company shall first obtain the Stockholder Approval (as defined in
the Note Purchase Agreement).  

 



Convertible Promissory Note
[Initial/Second/Third] Tranche Note
Page 5 of 12

 

 

5. Redemption. This Note may be redeemed by the Company by payment of the entire
Principal and interest outstanding under this Note in cash to Holder.

 



  a. This Note may be prepaid in whole or in part at any time without penalty
with ten days’ notice to the Holder (provided no notice shall be required in the
event the Holder doesn’t timely purchase the Third Tranche Note as defined in
the Note Purchase Agreement).         b. Any partial prepayment shall be applied
first to any accrued interest and then to any principal Loan amount outstanding.
   

 



6. Events of Default. If an Event of Default (as defined herein or below) occurs
(unless all Events of Default have been cured or waived by Holder), Holder may,
by written notice to the Company, declare the principal amount then outstanding
of, and the accrued interest and all other amounts payable on, this Note to be
immediately due and payable. The following events shall constitute Events of
Default (“Events of Default”) under this Note, and/or any other Event of Default
defined elsewhere in this Note shall occur:

  

  (a) the Company shall fail to pay, when and as due, the Principal or interest
payable hereunder (or under any other outstanding Convertible Note issued by the
Company and held by Holder); or         (b) If there shall exist final judgments
against the Company aggregating in excess of One Hundred Thousand Dollars
($100,000) and if any one of such judgments shall have been outstanding for any
period of forty-five (45) days or more from the date of its entry and shall not
have been discharged in full, released or stayed pending appeal; or         (c)
the Company shall have breached in any respect any term, condition, warrant,
representation or covenant in this Note or the Note Purchase Agreement, and,
with respect to breaches capable of being cured, such breach shall not have been
cured within fifteen (15) days following the receipt of written notice of such
breach by the Holder to the Company; or

 



Convertible Promissory Note
[Initial/Second/Third] Tranche Note
Page 6 of 12

 

 

  (d) the Company shall fail to comply with the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), at any time
the Company is subject to the Exchange Act; or         (e) the Company shall
cease to be subject to the reporting requirements of the Exchange Act; or      
  (f)  the Company shall: (i) make an assignment for the benefit of creditors,
file a petition in bankruptcy, petition or apply to any tribunal for the
appointment of a custodian, receiver or a trustee for it or a substantial
portion of its assets; (ii) commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation or
statute of any jurisdiction, whether now or hereafter in effect; (iii) have
filed against it any such petition or application in which an order for relief
is entered or which remains undismissed for a period of ninety (90) days or
more; (iv) indicate its consent to, approval of or acquiescence in any such
petition, application, proceeding or order for relief or the appointment of a
custodian, receiver or trustee for it or a substantial portion of its assets; or
(v) suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of ninety (90) days or more; or         (g) the
Company shall take any action authorizing, or in furtherance of, any of the
foregoing.

 

  In case any one or more Events of Default shall occur and be continuing,
Holder may proceed to protect and enforce its rights by an action at law, suit
in equity or other appropriate proceeding, whether for the specific performance
of any agreement contained herein or for an injunction against a violation of
any of the terms hereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise. In case of a default in the payment of any
principal of or premium, if any, or interest on this Note, the Company will pay
to Holder such further amount as shall be sufficient to cover the reasonable
cost and expenses of collection, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements. No course of dealing and no delay
on the part of Holder in exercising any right, power or remedy shall operate as
a waiver thereof or otherwise prejudice Holder’s rights, powers or remedies. No
right, power or remedy conferred by this Note upon Holder shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.

  



Convertible Promissory Note
[Initial/Second/Third] Tranche Note
Page 7 of 12

 

 

7. Certain Waivers by the Company. Except as expressly provided otherwise in
this Note, the Company and every endorser or guarantor, if any, of this Note
waive presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, and assent to any extension or postponement of the time of payment or
any other indulgence, to any substitution, exchange or release of collateral
available to Holder, if any, and to the addition or release of any other party
or person primarily or secondarily liable.     8. Assignment by Holder. If and
whenever this Note shall be assigned and transferred, or negotiated, including
transfers to substitute or successor trustees, in each case subject to
applicable law and an exemption from registration for such transfer, which shall
be reasonably approved, and not unreasonably delayed or conditioned by the
Company. Notwithstanding the above, the Holder may assign any of its rights
under this Note (subject where applicable to federal securities laws), to any
Person (including, but not limited to Affiliates or related parties of the
Holder), with written notice to the Company and the Company shall have no
ability to restrict or condition such assignment (subject where applicable to
compliance with applicable federal securities laws).     9. Amendment. This Note
may not be changed orally, but only by an agreement in writing, signed by the
party against whom enforcement of any waiver, change, modification or discharge
is sought.

 

10. Costs and Fees. Anything else in this Note to the contrary notwithstanding,
in any action arising out of this Agreement, the prevailing party shall be
entitled to collect from the non-prevailing party all of its attorneys’ fees.
For the purposes of this Note, the party who receives or is awarded a
substantial portion of the damages or claims sought in any proceeding shall be
deemed the “prevailing” party and attorneys’ fees shall mean the reasonable fees
charged by an attorney or a law firm for legal services and the services of any
legal assistants, and costs of litigation, including, but not limited to, fees
and costs at trial and appellate levels.     11. Governing Law. It is the
intention of the parties hereto that the terms and provisions of this Note are
to be construed in accordance with and governed by the laws of the State of
Texas, except as such laws may be preempted by any federal law controlling the
rate of interest which may be charged on account of this Note.

 

12. No Third Party Benefit. The provisions and covenants set forth in this
Agreement are made solely for the benefit of the parties to this Agreement and
are not for the benefit of any other person.     13. Jurisdiction, Venue and
Jury Trial Waiver. The parties hereby consent and agree that, in any actions
predicated upon this Note, venue is properly laid in Texas and that the Circuit
Court in and for Houston, Texas, shall have full subject matter and personal
jurisdiction over the parties to determine all issues arising out of or in
connection with the execution and enforcement of this Note.

 



Convertible Promissory Note
[Initial/Second/Third] Tranche Note
Page 8 of 12

 

 

14. Interpretation. The term “Company” as used herein in every instance shall
include the Company’s successors, legal representatives and assigns, including
all subsequent grantees, either voluntarily by act of the Company or
involuntarily by operation of law and shall denote the singular and/or plural
and the masculine and/or feminine and natural and/or artificial persons,
whenever and wherever the contexts so requires or properly applies. The term
“Holder” as used herein in every instance shall include the Holder’s successors,
legal representatives and assigns, as well as all subsequent assignees,
endorsees and holders of this Note (subject to the provisions of this Note
providing for transfers and assignments by Holder), either voluntarily by act of
the parties or involuntarily by operation of law. Captions and paragraph
headings in this Note are for convenience only and shall not affect its
interpretation. In this Agreement words importing the singular number include
the plural and vice versa; words importing the masculine gender include the
feminine and neuter genders and visa versa. The word “person” includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.     15. WAIVER OF
JURY TRIAL. THE COMPANY AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS, (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY. THE COMPANY ACKNOWLEDGES THAT THIS WAIVER
OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE HOLDER IN EXTENDING CREDIT TO THE
COMPANY, THAT THE HOLDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT THE COMPANY HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS
HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY
TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.     16. Entire
Agreement. This Agreement and the Note Purchase Agreement constitutes the sole
and only agreement of the parties hereto and supersedes any prior understanding
or written or oral agreements between the parties respecting the subject matter
hereof.     17. Effect of Facsimile and Photocopied Signatures. This Agreement
may be executed in several counterparts, each of which is an original. It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts. A copy of this Agreement
signed by one Party and faxed or scanned and emailed to another Party (as a PDF
or similar image file) shall be deemed to have been executed and delivered by
the signing Party as though an original. A photocopy or PDF of this Agreement
shall be effective as an original for all purposes.

 



Convertible Promissory Note
[Initial/Second/Third] Tranche Note
Page 9 of 12

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be executed and delivered by a duly authorized officer as of the date first
above written, to be effective as of the effective date set forth above.

  

  LUCAS ENERGY, INC.             By:           Anthony C. Schnur
Chief Executive Officer  

  



Convertible Promissory Note
[Initial/Second/Third] Tranche Note
Page 10 of 12

 

 

EXHIBIT A

 

Conversion Election Form

 

____________, 20__

 

Lucas Energy, Inc.

 

Re: Conversion of Promissory Note

 

Gentlemen:

 

You are hereby notified that, pursuant to, and upon the terms and conditions of
that certain Convertible Promissory Note [Initial/Second/Third] Tranche Note] of
Lucas Energy, Inc. (the “Company”), in the initial principal amount of
[______________] (the “Note”), held by us, we hereby elect to exercise our
Conversion Option (as such term in defined in the Note), in connection with
$__________ of the amount currently owed under the Note (including $___________
of accrued interest), effective as of the date of this writing, which amount
will convert into ________________ shares of the Company’s Common Stock (the
“Conversion”), based on the Conversion Price (as defined and described in the
Note). In connection with the Conversion, we hereby re-certify, re-confirm and
re-warrant the Representations as set forth in that certain Convertible
Promissory Note Purchase Agreement dated on or around March 29, 2016, to be
effective as of March 11, 2016, by and between the Company and HFT Enterprises,
LLC and further confirm and acknowledge that conversion will not result in us
exceeding the Beneficial Ownership Percentage or Share Cap set forth in the
Note.

 

Please issue certificate(s) for the applicable shares of the Company’s Common
Stock issuable upon the Conversion, in the name of the person provided below.

  



  Very truly yours,                 Name:           If on behalf of Entity:    
      Entity Name:             Signatory’s Position with Entity:        



 



Convertible Promissory Note
[Initial/Second/Third] Tranche Note
Page 11 of 12

 

 







Please issue certificate(s) for Common Stock as follows:       Name      
Address       Social Security No./EIN of Shareholder       Please send the
certificate(s) evidencing the Common Stock to:  

 

Attn:           Address:    



 



Convertible Promissory Note
[Initial/Second/Third] Tranche Note
Page 12 of 12

 

 

EXHIBIT B

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

Warrant No. N-1

 

COMMON STOCK PURCHASE WARRANT

 

LUCAS ENERGY, INC.

 



Warrant Shares: 124,285   Initial Exercise Date: ________, 2016

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, HFT Enterprises, LLC, a Nevada limited liability company, or its
assigns (the “Holder”) is entitled, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after ________, 2016 (the “Initial Exercise Date”) and on or prior to the
close of business on the five year anniversary of the Initial Exercise Date (the
“Termination Date”) but not thereafter, to subscribe for and purchase from Lucas
Energy, Inc., a Nevada corporation (the “Company”), up to 124,285 shares (as
subject to adjustment hereunder, the “Warrant Shares”) of Common Stock. The
purchase price of one share of Common Stock under this Warrant shall be equal to
the Exercise Price, as defined in Section 2.2.

 

ARTICLE I.
Definitions.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in that certain Convertible Promissory Note Purchase Agreement dated
on or around March 29, 2016, to be effective as of March 11, 2016, by and
between the Company and HFT Enterprises, LLC (the “Purchase Agreement”).

 





 

 

For purposes of this Warrant, the following terms shall have the following
meanings:

 

1.1.          “Adjustment Right” means any right granted with respect to any
securities issued in connection with, or with respect to, any issuance or sale
(or deemed issuance or sale in accordance with Section 3) of shares of Common
Stock that could result in a decrease in the net consideration received by the
Company in connection with, or with respect to, such securities (including,
without limitation, any cash settlement rights, cash adjustment or other similar
rights).

 

1.2.          “Approved Stock Plan” means any employee benefit plan or agreement
which has been approved by the board of directors of the Company prior to or
subsequent to the date hereof pursuant to which shares of Common Stock and
standard options to purchase Common Stock may be issued to any employee,
officer, consultant or director for services provided to the Company in their
capacity as such.

 

1.3.          “Black Scholes Consideration Value” means the value of the
applicable Option, Convertible Security or Adjustment Right (as the case may be)
as of the date of issuance thereof calculated using the Black Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg utilizing (i) an
underlying price per share equal to the Closing Sale Price of the Common Stock
on the Trading Day immediately preceding the public announcement of the
execution of definitive documents with respect to the issuance of such Option or
Convertible Security (as the case may be), (ii) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of such Option, Convertible Security or Adjustment Right (as the case may be) as
of the date of issuance of such Option, Convertible Security or Adjustment Right
(as the case may be), (iii) a zero cost of borrow and (iv) an expected
volatility equal to the greater of 100% and the 30 day volatility obtained from
the “HVT” function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Trading Day immediately following the date of issuance of such
Option, Convertible Security or Adjustment Right (as the case may be).

 

1.4.          “Black Scholes Value” means the value of the unexercised portion
of this Warrant remaining on the date of the Holder’s request, which value is
calculated using the Black Scholes Option Pricing Model obtained from the “OV”
function on Bloomberg utilizing (i) an underlying price per share equal to the
greater of (1) the highest Closing Sale Price of the Common Stock during the
period beginning on the Trading Day immediately preceding the announcement of
the applicable Fundamental Transaction (or the consummation of the applicable
Fundamental Transaction, if earlier) and ending on the Trading Day of such
determination and (2) the sum of the price per share being offered in cash in
the applicable Fundamental Transaction (if any) plus the value of the non-cash
consideration being offered in the applicable Fundamental Transaction (if any),
(ii) a strike price equal to the Exercise Price in effect on such date, (iii) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the greater of (1) the remaining term of this Warrant as of the
applicable date and (2) the remaining term of this Warrant as of the date of
consummation of the applicable Fundamental Transaction or as of the date of the
Holder’s request as applicable pursuant to the terms of this Warrant if such
request is prior to the date of the consummation of the applicable Fundamental
Transaction, (iv) a zero cost of borrow and (v) an expected volatility equal to
the greater of 100% and the 30 day volatility obtained from the “HVT” function
on Bloomberg (determined utilizing a 365 day annualization factor) as of the
Trading Day immediately following the earliest to occur of (A) the public
disclosure of the applicable Fundamental Transaction, (B) the consummation of
the applicable Fundamental Transaction and (C) the date on which the Holder
first became aware of the applicable Fundamental Transaction.

 



Common Stock Purchase Warrant # N-1
2

 

 

1.5.          “Bloomberg” means Bloomberg, L.P.

 

1.6.          “Closing Sale Price” means, for any security as of any date, last
closing trade price, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, as the case may be, then
the last trade price, of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last trade price,
of such security on the principal securities exchange or trading market where
such security is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last trade price of such security on the OTCQB or OTCQX for
such security as reported by Bloomberg, or, if no last trade price is reported
for such security by Bloomberg, the average of the ask prices, of any market
makers for such security as reported in the “pink sheets”. If the Closing Sale
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Sale Price of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.

 

1.7.          “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

1.8.          “Excluded Securities” means (i) shares of Common Stock or standard
options or restricted stock units to purchase Common Stock issued to directors,
officers, employees, consultants or advisors of the Company for services
rendered to the Company in their capacity as such pursuant to an Approved Stock
Plan (as defined above) or any shares of Common Stock issuable upon conversion
or exercise of any standard option, provided that the exercise price of any such
options is not lowered, none of such options are amended to increase the number
of shares issuable thereunder and none of the terms or conditions of any such
options are otherwise materially changed in any manner that adversely affects
the Purchaser; (ii) shares of Common Stock issued upon the conversion or
exercise of Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) issued prior to the date hereof, provided that the conversion
price of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) is not lowered (other than in accordance with the terms
thereof in effect as of the date hereof) from the conversion price in effect as
of the date hereof (whether pursuant to the terms of such Convertible Securities
or otherwise), none of such Convertible Securities (other than standard options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (i) above) are amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are otherwise
materially changed in any manner that adversely affects any of the Purchasers;
(iii) the shares of Common Stock issuable upon conversion of or otherwise
pursuant to the terms of the Company’s Certificate of Designations filed prior
to the date hereof; provided, that the terms of the Certificate of Designations
are not amended, modified or changed on or after the date hereof (other than
anti-dilution adjustments pursuant to the terms thereof in effect as of the date
hereof), (v) the shares of Common Stock issuable upon exercise of the Warrants,
(vi) shares of Common Stock or Convertible Securities issued or issuable to
banks, equipment lessors or other similar financial institutions, pursuant to a
non-convertible debt financing or equipment leasing transaction approved by the
Board of Directors (the “Board”) of the Company, and (vii) shares of Common
Stock or Convertible Securities issued or issuable in connection with strategic
alliances, acquisitions, mergers, joint venture, strategic partnerships,
material contracts and licenses provided, that (x) the primary purpose of such
issuance is not to raise capital, and (y) the purchaser or acquirer of the
securities in such issuance solely consists of either (I) the actual operating
participants in such strategic alliance or strategic partnership or joint
venture, (II) the actual owners of such assets or securities acquired in such
acquisition or merger or (III) the stockholders, partners or members of the
foregoing Persons, for the sake of clarity, the issuance of Common Stock and
preferred stock (and Common Stock upon the conversion of Preferred Stock) to the
sellers as part of the Company’s December 30, 2015, Asset Purchase Agreement (as
amended from time to time), entered into by the Company with twenty-one separate
sellers and Segundo Resources, LLC, as a seller and as a representative of the
sellers named therein (the “Segundo Transaction”), shall fall under Section
(vii) hereof.

 



Common Stock Purchase Warrant # N-1
3

 

 

1.9.          “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.

 

1.10.       “Principal Market” means initially the NYSE MKT and shall also
include the NASDAQ Capital Market, New York Stock Exchange, OTCQB, OTCQX or the
NASDAQ National Market, whichever is at the time the principal trading exchange
or market for the Common Stock, based upon share volume.

 

1.11.       “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade on the Principal Market for less
than 4.5 hours or any day that the Common Stock is suspended from trading during
the final hour of trading on the Principal Market (or if the Principal Market
does not designate in advance the closing time of trading on the Principal
Market, then during the hour ending at 4:00:00 p.m., New York City time).

  

ARTICLE II.
Exercise.

 

2.1.          Exercise of Warrant. Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
after the Initial Exercise Date and on or before the Termination Date by
delivery to the Company (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company) of a duly executed facsimile copy
(or e-mail attachment) of the Notice of Exercise in the form annexed hereto and
within three (3) Trading Days of the date said Notice of Exercise is delivered
to the Company, the Company shall have received payment of the aggregate
Exercise Price of the shares thereby purchased by wire transfer or cashier’s
check drawn on a United States bank or, if available, pursuant to the cashless
exercise procedure specified in Section 2.4 below. No ink-original Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Notice of Exercise form be required.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Notice of
Exercise within one (1) Business Day of receipt of such notice. The Holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.

 



Common Stock Purchase Warrant # N-1
4

 

 

2.2.          Exercise Price. The exercise price per share of the Common Stock
under this Warrant shall be $1.50, subject to adjustment hereunder (the
“Exercise Price”).

 

2.3.          Cashless Exercise. If (1) the VWAP of one share of Common Stock is
greater than the Exercise Price (as the dates of calculation as set forth below)
and (2) there is no effective Registration Statement registering, or no current
prospectus available for, the resale of the Warrant Shares by the Holder, then
this Warrant may also be exercised, in whole or in part, at such time by means
of a “cashless exercise” in which the Holder shall be entitled to receive a
number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)]
by (A), where:

 



  (A) = the VWAP on the Trading Day immediately preceding the date on which
Holder elects to exercise this Warrant by means of a “cashless exercise,” as set
forth in the applicable Notice of Exercise;         (B) = the Exercise Price of
this Warrant, as adjusted hereunder; and         (X) = the number of Warrant
Shares that would be issuable upon exercise of this Warrant in accordance with
the terms of this Warrant if such exercise were by means of a cash exercise
rather than a cashless exercise.

  

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the registered characteristics of the
Warrants being exercised, and the holding period of the Warrants being exercised
may be tacked on to the holding period of the Warrant Shares. The Company agrees
not to take any position contrary to this Section 2.3.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Principal Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Principal Market on which
the Common Stock is then listed or quoted as reported by Bloomberg (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if OTCQB or OTCQX is not a Principal Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) if the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved in accordance with the procedures
in Section 5.16.

 



Common Stock Purchase Warrant # N-1
5

 

 



2.4.          Mechanics of Exercise.

 

2.4.1        Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting
the account of the Holder’s or its designee’s balance account with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(“DWAC”) if the Company is then a participant in such system and either (A)
there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the Holder or (B) the
Warrant Shares are eligible for resale by the Holder pursuant to Rule 144, and
otherwise by physical delivery of a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
Warrant Shares to which the Holder is entitled pursuant to such exercise to the
address specified by the Holder in the Notice of Exercise by the date that is
three (3) Trading Days after the delivery to the Company of the Notice of
Exercise (such date, the “Warrant Share Delivery Date”). The Warrant Shares
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised,
with payment to the Company of the Exercise Price (or by cashless exercise, if
permitted) and all taxes required to be paid by the Holder, if any, pursuant to
Section 2.4.6 prior to the issuance of such shares, having been paid.

 

2.4.2       Delivery of New Warrants Upon Exercise. If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 

2.4.3       Rescission Rights. If the Company fails to cause the Transfer Agent
to transmit to the Holder the Warrant Shares pursuant to Section 2.4.1 by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

 

2.4.4       Compensation for Buy-In on Failure to Timely Deliver Warrant Shares
Upon Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares in accordance with the provisions of Section 2.4.1 above pursuant to an
exercise on or before the Warrant Share Delivery Date (a “Delivery Failure”),
and if after such date the Holder is required by its broker to purchase (in an
open market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 



Common Stock Purchase Warrant # N-1
6

 

 

2.4.5        No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

2.4.6        Charges, Taxes and Expenses. Issuance of Warrant Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of Warrant Shares, all of which
taxes and expenses shall be paid by the Company, and such Warrant Shares shall
be issued in the name of the Holder or in such name or names as may be directed
by the Holder; provided, however, that in the event that Warrant Shares are to
be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all Transfer Agent fees required for
same-day processing of any Notice of Exercise and all fees to the Depository
Trust Company (or another established clearing corporation performing similar
functions) required for same-day electronic delivery of the Warrant Shares.

 

2.4.7        Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

2.4.8        Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the number of Warrant Shares to
be issued pursuant to the terms hereof, the Company shall promptly issue to the
Holder the number of Warrant Shares that are not disputed and resolve such
dispute in accordance with Section 5.16.

 



Common Stock Purchase Warrant # N-1
7

 

 

2.5.          Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other Common Stock
equivalents) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 2.5, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder,
it being acknowledged by the Holder that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith. To the extent that the limitation contained in this
Section 2.5 applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 2.5, in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding. Upon the written or oral
request of a Holder, the Company shall within two Trading Days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its Affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 9.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2.5 to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant. The Holder shall have been deemed to confirm that any conversion
set forth in a notice of conversion complies with the Beneficial Ownership
Limitation and the Company shall not be required to independently verify such
compliance.

 



Common Stock Purchase Warrant # N-1
8

 

 

2.6.          Issuance Restrictions. The Company shall not issue any shares of
Common Stock upon exercise of this Warrant if the issuance of such shares of
Common Stock (taken together with the issuance of all other shares of Common
Stock upon conversion of the Notes) would exceed the aggregate number of shares
of Common Stock which the Company may issue upon exercise or conversion (as the
case may be) of the Warrants, the Notes or otherwise pursuant to the respective
terms thereof without breaching the Company’s obligations under the rules or
regulations of the Principal Market (the number of shares which may be issued
without violating such rules and regulations, the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock in excess of such
amount or (B) obtains a written opinion from outside counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
the Holder. Until such approval or such written opinion is obtained, no initial
purchaser of Notes on the Initial Issuance Date (each, a “Buyer”) shall be
issued in the aggregate, upon conversion or exercise (as the case may be) of any
Notes, or any of the Warrants or otherwise pursuant to the terms of the Warrants
or the Notes, shares of Common Stock in an amount greater than the product of
(i) the Exchange Cap as of the Issuance Date multiplied by (ii) the quotient of
(1) the aggregate principal amount of Notes issued to such Buyer pursuant to the
Purchase Agreement on the date such Purchase Agreement was agreed to divided by
(2) the aggregate amount of Notes sold to all of the Buyers pursuant to the
Purchase Agreement (with respect to each Buyer, the “Exchange Cap Allocation”).
In the event that any Buyer shall sell or otherwise transfer any of such Buyer’s
Notes, the transferee shall be allocated a pro rata portion of such Buyer’s
Exchange Cap Allocation with respect to such portion of such Notes so
transferred, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation so
allocated to such transferee. Upon conversion and exercise in full of a holder’s
Notes and Warrants, the difference (if any) between such holder’s Exchange Cap
Allocation and the number of shares of Common Stock actually issued to such
holder upon such holder’s conversion in full of such Notes and such holder’s
exercise in full of such Warrants shall be allocated, to the respective Exchange
Cap Allocations of the remaining holders of Notes and related Warrants on a pro
rata basis in proportion to the shares of Common Stock underlying the Notes and
related Warrants then held by each such holder of Notes and related Warrants.

 

ARTICLE III.
Certain Adjustments.

 

3.1.          Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3.1 shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 



Common Stock Purchase Warrant # N-1
9

 

 

3.2.         Subsequent Equity Sales. If and whenever on or after the date
hereof and prior to the 12-month anniversary of the Initial Issuance date, the
Company issues or sells, or in accordance with this Section 3 is deemed to have
issued or sold, any shares of Common Stock (including the issuance or sale of
shares of Common Stock owned or held by or for the account of the Company, but
excluding any Excluded Securities issued or sold or deemed to have been issued
or sold) for a consideration per share (the “Base Share Price”) less than a
price equal to the Exercise Price in effect immediately prior to such issuance
or sale or deemed issuance or sale (such Exercise Price then in effect is
referred to herein as the “Applicable Price”) (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Exercise Price
then in effect shall be reduced to an amount equal to the Base Share Price. No
such adjustment shall cause the number of Warrant Shares to increase
proportionately. For all purposes of the foregoing (including, without
limitation, determining the adjusted Exercise Price and the Base Share Price
under this Section 3.2), the following shall be applicable:

 

3.2.1        Issuance of Options. If the Company in any manner grants or sells
any Options and the lowest price per share for which one share of Common Stock
is at any time issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 3.2.1, the “lowest price per share for which one share of Common Stock
is at any time issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option or otherwise pursuant to the terms thereof” shall be
equal to (1) the lower of (x) the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the granting or sale of such Option, upon exercise of such
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option or otherwise pursuant to the terms thereof
and (y) the lowest exercise price set forth in such Option for which one share
of Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option or otherwise pursuant to the terms thereof minus (2)
the sum of all amounts paid or payable to the holder of such Option (or any
other Person) upon the granting or sale of such Option, upon exercise of such
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option or otherwise pursuant to the terms thereof
plus the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person). Except as
contemplated below, no further adjustment of the Exercise Price shall be made
upon the actual issuance of such shares of Common Stock or of such Convertible
Securities upon the exercise of such Options or otherwise pursuant to the terms
of or upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities.

 



Common Stock Purchase Warrant # N-1
10

 

 

3.2.2        Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is at any time issuable upon the conversion,
exercise or exchange thereof or otherwise pursuant to the terms thereof is less
than the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issuance or sale of such Convertible Securities for such price per share. For
the purposes of this Section 3.2.2, the “lowest price per share for which one
share of Common Stock is at any time issuable upon the conversion, exercise or
exchange thereof or otherwise pursuant to the terms thereof” shall be equal to
(1) the lower of (x) the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to one share of Common Stock
upon the issuance or sale of the Convertible Security and upon conversion,
exercise or exchange of such Convertible Security or otherwise pursuant to the
terms thereof and (y) the lowest conversion price set forth in such Convertible
Security for which one share of Common Stock is issuable upon conversion,
exercise or exchange thereof or otherwise pursuant to the terms thereof minus
(2) the sum of all amounts paid or payable to the holder of such Convertible
Security (or any other Person) upon the issuance or sale of such Convertible
Security plus the value of any other consideration received or receivable by, or
benefit conferred on, the holder of such Convertible Security (or any other
Person). Except as contemplated below, no further adjustment of the Exercise
Price shall be made upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Convertible Securities or otherwise
pursuant to the terms thereof, and if any such issuance or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of this Warrant has been or is to be made pursuant to other provisions of this
Section 3.2, except as contemplated below, no further adjustment of the Exercise
Price shall be made by reason of such issuance or sale.

 

3.2.3       Change in Option Price or Rate of Conversion. If the purchase or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exercise or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exercisable or exchangeable for shares of Common Stock increases or decreases
at any time (other than proportional changes in conversion or exercise prices,
as applicable, in connection with an event referred to in Section 3.1), the
Exercise Price in effect at the time of such increase or decrease shall be
adjusted to the Exercise Price which would have been in effect at such time had
such Options or Convertible Securities provided for such increased or decreased
purchase price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 3.2.3, if the terms of any Option or Convertible
Security that was outstanding as of the date hereof are increased or decreased
in the manner described in the immediately preceding sentence, then such Option
or Convertible Security and the shares of Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such increase or decrease. No adjustment pursuant to this Section
3.2 shall be made if such adjustment would result in an increase of the Exercise
Price then in effect.

 



Common Stock Purchase Warrant # N-1
11

 

 

3.2.4       Calculation of Consideration Received. If any Option and/or
Convertible Security and/or Adjustment Right is issued in connection with the
issuance or sale or deemed issuance or sale of any other securities of the
Company (as determined by the Holder, the “Primary Security”, and such Option
and/or Convertible Security and/or Adjustment Right, the “Secondary
Securities”), together comprising one integrated transaction, (or one or more
transactions if such issuances or sales or deemed issuances or sales of
securities of the Company either (A) have at least one investor or purchaser in
common, (B) are consummated in reasonable proximity to each other and/or (C) are
consummated under the same plan of financing) the aggregate consideration per
share of Common Stock with respect to such Primary Security shall be deemed to
be equal to the difference of (x) the lowest price per share for which one share
of Common Stock was issued (or was deemed to be issued pursuant to Section 3.2.1
or 2.2.2 above, as applicable) in such integrated transaction solely with
respect to such Primary Security, minus (y) with respect to such Secondary
Securities, the sum of (I) the Black Scholes Consideration Value of each such
Option, if any, (II) the fair market value (as determined by the Holder in good
faith) or the Black Scholes Consideration Value, as applicable, of such
Adjustment Right, if any, and (III) the fair market value (as determined by the
Holder) of such Convertible Security, if any, in each case, as determined on a
per share basis in accordance with this Section 3.2.4. If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor (for the
purpose of determining the consideration paid for such Common Stock, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be deemed to be the net amount of
consideration received by the Company therefor. If any shares of Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Company (for the
purpose of determining the consideration paid for such Common Stock, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be the fair value of such consideration,
except where such consideration consists of publicly traded securities, in which
case the amount of consideration received by the Company for such securities
will be the arithmetic average of the VWAPs of such security for each of the
five (5) Trading Days immediately preceding the date of receipt. If any shares
of Common Stock, Options or Convertible Securities are issued to the owners of
the non-surviving entity in connection with any merger in which the Company is
the surviving entity, the amount of consideration therefor (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be deemed to be the fair value of such portion of the
net assets and business of the non-surviving entity as is attributable to such
shares of Common Stock, Options or Convertible Securities (as the case may be).
The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder. If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Trading Days after the tenth
(10th) day following such Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Holder. The determination of such
appraiser shall be final and binding upon all parties absent manifest error and
the fees and expenses of such appraiser shall be borne by the Company.

 



Common Stock Purchase Warrant # N-1
12

 

 

3.2.5        Record Date. If the Company takes a record of the holders of shares
of Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

3.3.         Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to Section 3.1, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment
(without regard to any limitations on exercise contained herein).

 

3.4.         Other Events. In the event that the Company (or any Subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect the Holder from
dilution or if any event occurs of the type contemplated by the provisions of
this Section 3 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s board of
directors shall in good faith determine and implement an appropriate adjustment
in the Exercise Price and the number of Warrant Shares (if applicable) so as to
protect the rights of the Holder, provided that no such adjustment pursuant to
this Section 3.4 will increase the Exercise Price or decrease the number of
Warrant Shares as otherwise determined pursuant to this Section 3, provided
further that if the Holder does not accept such adjustments as appropriately
protecting its interests hereunder against such dilution, then the Company’s
board of directors and the Holder shall agree, in good faith, upon an
independent investment bank of nationally recognized standing to make such
appropriate adjustments, whose determination shall be final and binding absent
manifest error and whose fees and expenses shall be borne by the Company.

 



Common Stock Purchase Warrant # N-1
13

 

 

3.5.         Voluntary Adjustment By Company. The Company may at any time during
the term of this Warrant, with the prior written consent of the Holder, reduce
the then current Exercise Price to any amount and for any period of time deemed
appropriate by the board of directors of the Company, subject to the rules and
regulations of the Principal Market.

 

3.6.         Notice. The Company shall notify the Holder, in writing, no later
than the Trading Day following the issuance or deemed issuance of any Common
Stock or Common Stock equivalents subject to Section 3.2, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice, the “Dilutive Issuance Notice”). For
purposes of clarification, whether or not the Company provides a Dilutive
Issuance Notice pursuant to Section 3.2, upon the occurrence of any Dilutive
Issuance, the Holder is entitled to receive a number of Warrant Shares based
upon the Base Share Price regardless of whether the Holder accurately refers to
the Base Share Price in the Notice of Exercise.

 

3.7.          Subsequent Rights Offerings. In addition to any adjustments
pursuant to Section 3.1 above, if at any time the Company grants, issues or
sells any Common Stock equivalents or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on exercise hereof, including without
limitation, the Beneficial Ownership Limitation) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 

3.8.          Pro Rata Distributions. During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution (provided, however, to
the extent that the Holder’s right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation, then the
Holder shall not be entitled to participate in such Distribution to such extent
(or in the beneficial ownership of any shares of Common Stock as a result of
such Distribution to such extent) and the portion of such Distribution shall be
held in abeyance for the benefit of the Holder until such time, if ever, as its
right thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 



Common Stock Purchase Warrant # N-1
14

 

 

3.9.          Fundamental Transaction. If, at any time while this Warrant is
outstanding, except as contemplated by the Segundo Transaction, (i) the Company,
directly or indirectly, in one or more related transactions effects any merger
or consolidation of the Company with or into another Person, whereby such other
Person or group acquires more than 50% of the outstanding shares of Common Stock
of the Company, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2.5 or Section 2.6 on the exercise of this Warrant), the
number of shares of Common Stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such Fundamental
Transaction (without regard to any limitation in Section 2.5 or Section 2.6 on
the exercise of this Warrant). For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. The Company shall cause any successor
entity in a Fundamental Transaction in which the Company is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Company under this Warrant in accordance with the provisions of this Section 3.9
pursuant to written agreements in form and substance reasonably satisfactory to
the Holder and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the Holder, deliver to the
Holder in exchange for this Warrant a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to this
Warrant which is exercisable for a corresponding number of shares of capital
stock of such Successor Entity (or its parent entity) equivalent to the shares
of Common Stock acquirable and receivable upon exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) prior to such
Fundamental Transaction, and with an exercise price which applies the exercise
price hereunder to such shares of capital stock (but taking into account the
relative value of the shares of Common Stock pursuant to such Fundamental
Transaction and the value of such shares of capital stock, such number of shares
of capital stock and such exercise price being for the purpose of protecting the
economic value of this Warrant immediately prior to the consummation of such
Fundamental Transaction), and which is reasonably satisfactory in form and
substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Warrant with the same effect as
if such Successor Entity had been named as the Company herein.

 



Common Stock Purchase Warrant # N-1
15

 

 

3.10.      Holder’s Right of Alternative Exercise Price Following Issuance of
Certain Options or Convertible Securities. In addition to and not in limitation
of the other provisions of this Section 3, excluding any Excluded Securities if
after the date hereof and prior to the 12-month anniversary of the Initial
Issuance Date, the Company in any manner issues or sells or enters into any
agreement to issue or sell, any Common Stock, Options or Convertible Securities
(any such securities, “Variable Price Securities”) that are issuable pursuant to
such agreement or convertible into or exchangeable or exercisable for shares of
Common Stock at a price which varies or may vary with the market price of the
Common Shares, including by way of one or more reset(s) to a fixed price, but
exclusive of such formulations reflecting customary anti-dilution provisions
(such as share splits, share combinations, share dividends and similar
transactions) (each of the formulations for such variable price being herein
referred to as, the “Variable Price”), the Company shall provide written notice
thereof via facsimile and overnight courier to the Holder on the date of such
agreement and the issuance of such Convertible Securities or Options. From and
after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Exercise Price upon exercise of this Warrant by designating in the Exercise
Notice delivered upon any exercise of this Warrant that solely for purposes of
such exercise the Holder is relying on the Variable Price rather than the
Exercise Price then in effect. The Holder’s election to rely on a Variable Price
for a particular exercise of this Warrant shall not obligate the Holder to rely
on a Variable Price for any future exercises of this Warrant.

 

3.11.       Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

3.12.        Notice to Holder.

 

3.12.1     Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly provide
the Holder a notice setting forth the Exercise Price after such adjustment and
any resulting adjustment to the number of Warrant Shares and setting forth a
brief statement of the facts requiring such adjustment.

 



Common Stock Purchase Warrant # N-1
16

 

 

3.12.2     Notice to Allow Exercise by Holder. If (A) the Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, except for the Segundo
Transaction, or (E) the Company shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Company, then, in
each case, the Company shall cause to be provided to the Holder at its last
address as it shall appear upon the Warrant Register of the Company, at least 20
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange; provided that the failure to provide such notice or any defect therein
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided in this Warrant
constitutes, or contains, material, non-public information regarding the Company
or any of the Subsidiaries, the Company shall simultaneously file such notice
with the Commission pursuant to a Current Report on Form 8-K. The Holder shall
remain entitled to exercise this Warrant during the period commencing on the
date of such notice to the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein.

 

ARTICLE IV.
Transfer of Warrant.

  

4.1.           Transferability. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 4.1 hereof and to the
provisions of Section 4.1 of the Purchase Agreement, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company unless the Holder
has assigned this Warrant in full, in which case, the Holder shall surrender
this Warrant to the Company within three (3) Trading Days of the date the Holder
delivers an assignment form to the Company assigning this Warrant full. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

 

4.2.          New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4.1, as to any transfer which may be involved
in such division or combination, the Company shall execute and deliver a new
Warrant or Warrants in exchange for the Warrant or Warrants to be divided or
combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the Initial Exercise Date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 



Common Stock Purchase Warrant # N-1
17

 

 

4.3.        Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

4.4.          Transfer Restrictions. This Warrant may be offered for sale, sold,
transferred or assigned without the consent of the Company, subject to
applicable law.

 

4.5.         Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 

ARTICLE V.
Miscellaneous.

 

5.1.          No Rights as Stockholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2.5.1, except as expressly set forth in Section 3.

 

5.2.         Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

5.3.         Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 



Common Stock Purchase Warrant # N-1
18

 

 

5.4.          Authorized Shares.

 

5.4.1        The Company covenants that, during the period the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant (the
“Required Reserve Amount”). The Company further covenants that its issuance of
this Warrant shall constitute full authority to its officers who are charged
with the duty of issuing the necessary Warrant Shares upon the exercise of the
purchase rights under this Warrant. The Company will take all such reasonable
action as may be necessary to assure that such Warrant Shares may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the Principal Market upon which the Common Stock may be listed.
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

 

5.4.2        If, notwithstanding the foregoing, and not in limitation thereof,
at any time while the Warrant remains outstanding, the Company does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for all the Warrants
then outstanding. Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than ninety (90) days after the occurrence of
such Authorized Share Failure, the Company shall hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.

 

5.4.3        Except and to the extent as waived or consented to by the Holder,
the Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use reasonable best
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof, as may be, necessary to
enable the Company to perform its obligations under this Warrant.

 



Common Stock Purchase Warrant # N-1
19

 

 

5.4.4       Promptly upon taking any action which would result in an adjustment
in the number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

5.5.        Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

 

5.6.         Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered and the Holder
does not utilize cashless exercise (subject to the applicability of Rule 144),
will have restrictions upon resale imposed by state and federal securities laws.

 

5.7.         Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies, notwithstanding the fact that all rights hereunder terminate on the
Termination Date. If the Company willfully and knowingly fails to comply with
any provision of this Warrant, which results in any material damages to the
Holder, the Company shall pay to the Holder such amounts as shall be sufficient
to cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of its rights, powers or remedies hereunder..

 

5.8.          Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.

 

5.9.          Limitation of Liability. No provision hereof, in the absence of
any affirmative action by the Holder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the purchase price of
any Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

5.10.       Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages may not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 



Common Stock Purchase Warrant # N-1
20

 

 

5.11.       Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

5.12.       Amendment. This Warrant (other than Section 2.5 and 2.6) may be
modified or amended or the provisions hereof waived with the written consent of
the Company and the Holder. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 

5.13.        Severability. If any provision of this Warrant is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

5.14.         Headings. This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.

 

5.15.        Governing Law. This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of Texas, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Texas or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Texas. The Company hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by providing a copy thereof to the Company at
the address set forth in the Purchase Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. The
Company hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in Harris County, Texas, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



Common Stock Purchase Warrant # N-1
21

 

 

5.16.        DISPUTE RESOLUTION

 

5.16.1      Submission to Dispute Resolution.

 

(i)     In the case of a dispute relating to the Exercise Price, the Closing
Sale Price, Black Scholes Consideration Value, Black Scholes Value or fair
market value or the arithmetic calculation of the number of Warrant Shares (as
the case may be) (including, without limitation, a dispute relating to the
determination of any of the foregoing), the Company or the Holder (as the case
may be) shall submit the dispute to the other party via facsimile (A) if by the
Company, within two (2) Business Days after the occurrence of the circumstances
giving rise to such dispute or (B) if by the Holder, at any time after the
Holder learned of the circumstances giving rise to such dispute. If the Holder
and the Company are unable to promptly resolve such dispute relating to such
Exercise Price, such Closing Sale Price, such Black Scholes Consideration Value,
Black Scholes Value or such fair market value or such arithmetic calculation of
the number of Warrant Shares (as the case may be), at any time after the second
(2nd) Business Day following such initial notice by the Company or the Holder
(as the case may be) of such dispute to the Company or the Holder (as the case
may be), then the Holder may, at its sole option, select an independent,
reputable investment bank to resolve such dispute.

 

(ii)    The Holder and the Company shall each deliver to such investment bank
(A) a copy of the initial dispute submission so delivered in accordance with the
first sentence of this Section 5.16 and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(Texas time) by the fifth (5th) Business Day immediately following the date on
which the Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (A)
and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either the Holder or the
Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and the Holder or
otherwise requested by such investment bank, neither the Company nor the Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).

 

(iii)   The Company and the Holder shall cause such investment bank to determine
the resolution of such dispute and notify the Company and the Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be borne equally by the Company and a Holder, and such investment bank’s
resolution of such dispute shall be final and binding upon all parties absent
manifest error.

 



Common Stock Purchase Warrant # N-1
22

 

 

5.16.2     Miscellaneous. The Company expressly acknowledges and agrees that (i)
this Section 5.16 constitutes an agreement to arbitrate between the Company and
the Holder (and constitutes an arbitration agreement), (ii) a dispute relating
to the Exercise Price includes, without limitation, disputes as to (A) whether
an issuance or sale or deemed issuance or sale of Common Stock occurred under
Section 3.2, (B) the consideration per share at which an issuance or deemed
issuance of Common Stock occurred, (C) whether any issuance or sale or deemed
issuance or sale of Common Stock was an issuance or sale or deemed issuance or
sale of Excluded Securities, (D) whether an agreement, instrument, security or
the like constitutes and Option or Convertible Security and (E) whether a
Dilutive Issuance occurred, (iii) the terms of this Warrant and each other
applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute (including, without limitation, determining (A) whether an issuance or
sale or deemed issuance or sale of Common Stock occurred under Section 3.2, (B)
the consideration per share at which an issuance or deemed issuance of Common
Stock occurred, (C) whether any issuance or sale or deemed issuance or sale of
Common Stock was an issuance or sale or deemed issuance or sale of Excluded
Securities, (D) whether an agreement, instrument, security or the like
constitutes and Option or Convertible Security and (E) whether a Dilutive
Issuance occurred) and in resolving such dispute such investment bank shall
apply such findings, determinations and the like to the terms of this Warrant,
(iv) the Holder (and only the Holder), in its sole discretion, shall have the
right to submit any dispute described in this Section 5.16 to any state or
federal court sitting in Harris County, Texas, in lieu of utilizing the
procedures set forth in this Section 5.16 and (v) nothing in this Section 5.16
shall limit the Holder from obtaining any injunctive relief or other equitable
remedies (including, without limitation, with respect to any matters described
in this Section 5.16).

 

********************

(Signature Page Follows)

 

Common Stock Purchase Warrant # N-1
23

 



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 



  LUCAS ENERGY, INC.             By:       Name: Anthony C. Schnur     Title:
CEO  



  



Common Stock Purchase Warrant # N-1
24

 

 



EXHIBIT A

 

NOTICE OF EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

LUCAS ENERGY, INC.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Lucas Energy, Inc., a Nevada
corporation (the “Company”), evidenced by Warrant to Purchase Common Stock
No. _______ (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

 

1.           Form of Exercise Price. The Holder intends that payment of the
Aggregate Exercise Price shall be made as:

 

    a “Cash Exercise” with respect to _________________ Warrant Shares; and/or

 

 a “Cashless Exercise” with respect to _______________ Warrant Shares.

 

2.           Payment of Exercise Price. In the event that the Holder has elected
a Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the Holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3.           Delivery of Warrant Shares. The Company shall deliver to Holder, or
its designee or agent as specified below, __________ Warrant Shares in
accordance with the terms of the Warrant. Delivery shall be made to Holder, or
for its benefit, as follows:

 

☐ Check here if requesting delivery as a certificate to the following name and
to the following address:

 

Issue to:          

  

☐  Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

  



  DTC Participant:   DTC Number:     Account Number:  



 

Dated:      ,    







    Name of Registered Holder  

 

By:       Name:     Title:           Tax ID:               Facsimile:          
    E-mail Address:    

 





 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 



Name:       (Please Print) Address:         (Please Print)

 

Dated:      ,    

 

Holder’s Signature:           Holder’s Address:    

 



 

 